Mr. Chief Justice Scott delivered the opinion of the Court: Only one question arises on this record, and that has relation to the liability of defendants for the money deposited in their bank on account of the Illinois Starch Company. A certificate of deposit, signed by the teller of the bank, was issued and delivered to plaintiff, and which is the basis of this action. The production of that certificate, with proof it was signed by the proper officer of the bank, certainly makes a prima fade case against defendants. It was an acknowledgment they had the sum of money specified in the certificate in their bank, to the credit of plaintiff, and the burden of proof was upon them to show they had in some way discharged that liability. This, defendants have not done. An attempt was made to show that, while defendant Cushman was treasurer of the starch company, all deposits made to the credit of plaintiff, were immediately charged to his individual account, with the knowledge, or, at least, tacit consent of plaintiff, that the deposit in controversy was so made, and hence the banking firm composed of defendants is not liable for it. The witness Lynch, who was the secretary and business manager of the starch company, denies that he had any knowledge of the manner in which the accounts were kept in defendants’ banking house, and while it is true Harden states that he thinks he notified Lynch how the accounts were kept, we must regard the finding of the court as settling this controverted fact in favor of plaintiff. Certainly the evidence does not preponderate in favor of defendants. So far as it appears from the evidence, the manner of keeping the accounts was a mere private arrangement, for the convenience of Cushman, made between himself and the bank, which did not concern plaintiff, and of which it had no notice. Whatever the arrangement may have been, it is apparent it must have terminated when Cushman ceased to be treasurer of the starch company, which was some days before the deposit in controversy was made. His successor was elected on the 16th day of May, and the deposit was not made until some time in June next ensuing. After he ceased to be treasurer, the bank had no authority from any one, whatever it may have previously had, to transfer the starch company’s funds to the individual account of Cushman. But it is said Cushman had no notice that his successor had been elected. How does that become a material question ? The bank made the credit to the account of Cushman without authority from plaintiff, and it, therefore, assumed the responsibility of the act, and, if unauthorized, defendants would be liable for the deposit. But, aside from this view, Cushman Avas a stockholder in the starch company, and it was upon his motion the meeting Avas adjourned to the day on which his successor was elected. He Avill be presumed to have had notice that his successor Avas elected at that meeting; but if any notice, in fact, was necessary, he was notified through the postoffice, by letter from the secretary of the company, directed to him at his usual place of residence, and that is sufficient. Notice to one member of the banking firm, must be regarded as notice to all the defendants. There is no controversy that defendants received plaintiff’s money on deposit in their bank, and, having shoAvn no authority whatever for transferring it to the credit of Cushman, they are liable therefor, and the judgment must be affirmed. Judgment affirmed.